In an action by a stockholder, inter alia, to obtain an audit of the defendant corporation’s books and records, defendant appeals from an order of the Supreme Court, Kings County (Kartell, J.), dated November 16, 1982, which denied its motion to dismiss the complaint and granted plaintiff’s cross motion to punish it for contempt to the extent of directing it to produce certain of its corporate books and records. Order affirmed, with costs. Inasmuch as the defendant has failed to demonstrate a lack of good faith by plaintiff or any other reason why the documents requested should not be produced, Special Term’s order constitutes an appropriate exercise of discretion (Business Corporation Law, § 624; Matter of Crane Co. v Anaconda Co., 39 NY2d 14; O’Brien v O’Brien, 75 AD2d 641, mot for lv to app dsmd 51 NY2d 1006). Titone, J. P., Gibbons, O’Connor and Rubin, JJ., concur.